13-3189
     United States v. Butler

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of October, two thousand fourteen
 5
 6       PRESENT: DENNIS JACOBS,
 7                ROBERT D. SACK,
 8                CHRISTOPHER F. DRONEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               13-3189
16
17       ROBERT BUTLER,
18                Defendant-Appellant,
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        LISA A. PEEBLES (James P. Egan
22                                             and Randi J. Bianco, on the
23                                             brief), Federal Public Defender,
24                                             Syracuse, New York.
25
26       FOR APPELLEE:                         BRENDA K. SANNES, for Richard S.
27                                             Hartunian, United States
28                                             Attorney for the Northern

                                                  1
 1                              District of New York, Syracuse,
 2                              New York.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Northern District of New York (Hurd, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11        Robert Butler appeals from the judgment of the United
12   States District Court for the Northern District of New York
13   (Hurd, J.), sentencing him to an 18-month term of
14   imprisonment for violating the conditions of supervised
15   release. Butler argues that the sentence was substantively
16   unreasonable. We assume the parties’ familiarity with the
17   underlying facts, the procedural history, and the issues
18   presented for review.
19
20        “The standard of review on the appeal of a sentence for
21   violation of supervised release is now the same standard as
22   for sentencing generally: whether the sentence imposed is
23   reasonable.” United States v. McNeil, 415 F.3d 273, 277 (2d
24   Cir. 2005). “Review for ‘unreasonableness’ amounts to
25   review for abuse of discretion.” United States v. Cavera,
26   550 F.3d 180, 187 (2d Cir. 2008) (en banc). The concept of
27   reasonableness “applies to both ‘the sentence itself’ and to
28   ‘the procedures employed in arriving at the sentence.’”
29   United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir.
30   2008) (quoting United States v. Fernandez, 443 F.3d 19, 26
31   (2d Cir. 2006)). “The procedural inquiry focuses primarily
32   on the sentencing court’s compliance with its statutory
33   obligation to consider the factors detailed in 18 U.S.C. §
34   3553(a), while the substantive inquiry assesses the length
35   of the sentence imposed in light of the § 3553(a) factors.”
36   Id. (internal citations, brackets, and quotation marks
37   omitted).
38
39        Butler challenges only substantive reasonableness.
40   “[W]hen conducting substantive review, we take into account
41   the totality of the circumstances, giving due deference to
42   the sentencing judge’s exercise of discretion, and bearing
43   in mind the institutional advantages of district courts.”
44   Cavera, 550 F.3d at 190. “[W]e will not substitute our own
45   judgment for the district court’s on the question of what is
46   sufficient to meet the § 3553(a) considerations in any
47   particular case” and “will instead set aside a district

                                  2
 1   court’s substantive determination only in exceptional cases
 2   where the trial court’s decision cannot be located within
 3   the range of permissible decisions.” Id. at 189 (internal
 4   citations and quotation marks omitted).
 5
 6        Applying this standard, we cannot say that the district
 7   court’s 18-month sentence constituted an abuse of
 8   discretion. This was the second time Butler breached the
 9   conditions of his supervised release by violating the state-
10   issued order of protection entered in favor of his
11   girlfriend. At the revocation hearing, Butler admitted that
12   he “violated the order by going to the residence of the
13   protected person and yelling at her and remaining on the
14   front porch until the police arrived, at which time [he] ran
15   from the police” and that he was convicted of a state felony
16   as a result. Under these circumstances, we cannot say that
17   the district court’s sentence was substantively
18   unreasonable.
19
20        Butler argues that the sentence must be reversed
21   because the district court failed to specifically address
22   some of the arguments that were made at the revocation
23   hearing. However, “we never have required a District Court
24   to make specific responses to points argued by counsel in
25   connection with sentencing.” United States v. Bonilla, 618
26   F.3d 102, 111 (2d Cir. 2010). So long as the district court
27   “has considered the party’s arguments and has articulated a
28   reasonable basis for exercising its decision-making
29   authority,” nothing more is required. Id. Here, the
30   district court more than satisfied this standard.
31
32        For the foregoing reasons, and finding no merit in
33   APPELLANT’S other arguments, we hereby AFFIRM the judgment
34   of the district court.
35
36                              FOR THE COURT:
37                              CATHERINE O’HAGAN WOLFE, CLERK
38




                                  3